Citation Nr: 1524060	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-28 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not present until more than one year following the Veteran's discharge from service, and it is not related to service.

2.  Tinnitus was not present until more than one year following the Veteran's discharge from service and is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in March 2011 prior to the initial adjudication of the claims.

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded an appropriate VA examination in March 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the March 2012 VA examination is adequate for adjudication purposes, because it provides the results of audiological testing necessary to determine if hearing loss disability and tinnitus are present, and also provides comprehensive opinions that are fully supported by thorough rationales.  

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background and Analysis

Bilateral Hearing Loss

The Board concedes that the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Bilateral sensorineural hearing loss was first shown in the course of the Veteran's March 2012 VA examination.  The Veteran alleges that he had in-service exposure to noise while in Vietnam.  The Board notes the Veteran's exposure to acoustic trauma was also conceded by the RO in February 2012 examination request.  

As such, the central question at issue is whether the Veteran's current bilateral hearing loss disability was caused by his in-service noise exposure.  The Board finds the weight of the evidence is against a finding of a causal relationship in this case.  In this regard, the March 2012 VA examiner explained that exposure to impulse noise or acoustic trauma can result in both temporary or permanent hearing loss.  The examiner further indicated that temporary threshold shifts usually abate within 16 to 48 hours, whereas permanent hearing loss will be shown as an enduring threshold shift.  In this case, the examiner stated the Veteran's separation examination revealed a normal audiogram, and as such, she concluded that even though the Veteran was concededly exposed to acoustic trauma in service, any hearing loss sustained as a result of such trauma was temporary.  Therefore, the Board finds a link between the Veteran's current hearing loss and service is not shown.  Additionally, there is no evidence of hearing loss within a year of separation from service or at any time before March 2012, forty-three years after separation.

While the Veteran may sincerely believe that his post-service hearing loss is related to in-service noise exposure, as a lay person, he is not competent to provide an opinion linking the disability to such exposure.  As discussed above, the medical opinion addressing this contention is against the claim.  Although the Veteran has provided a letter from his private physician, the Board notes that the physician only speaks to the Veteran's tinnitus.  Therefore, this letter does not provide any probative evidence relative to the Veteran's bilateral hearing loss disability.  

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for bilateral hearing loss disability must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.

Tinnitus

Initially, the Board acknowledges the Veteran has a current diagnosis of tinnitus, and as previously noted, his in-service exposure to acoustic trauma has been conceded.  Therefore, the central question that must again be answered is whether the Veteran's current disability was caused by his in-service noise exposure.  

During his recent VA examination, the examiner concluded the Veteran's current tinnitus is a symptom associated with his non-service connected hearing loss disability.  

The Veteran contends that his tinnitus is the result of noise exposure in service, notably exposure to an explosive device while he was serving in Vietnam.  In his initial claim, and in the above-noted letter from the Veteran's physician, the Veteran indicates his tinnitus began in service.  However, the Veteran later testified at his videoconference hearing that he did not notice his tinnitus in service, but rather some time after service.  Since the private examiner's medical opinion was admittedly wholly based upon the Veteran's reported history, the opinion itself can be no more accurate than the accuracy of the history reported by the Veteran.  In this case, the Board finds the Veteran's reports as to his history of tinnitus to be variable.  As such, the Board concludes the private examiner's medical opinion is of less probative value than the VA examiner's medical opinion.  

The service medical records, to include the September 1969 separation examination, reveal no findings or histories indicative of tinnitus, and clinical examination was normal for all systems in September 1969.  

The Board finds the probative value of the VA examiner's medical opinion outweighs the probative value of the private physician's medical opinion relative to in-service onset of tinnitus.  Thus, the Board finds the preponderance of the evidence establishes that tinnitus was not present during service or until more than one year thereafter.

Furthermore, the greater probative evidence establishes that the tinnitus is not related to service.  The record does establish that the Veteran had significant noise exposure during service.  However, the record does not indicate that the noise exposure caused the Veteran's tinnitus.  The March 2012 VA examiner concluded the Veteran's tinnitus is a product of his hearing loss; however,  service connection is not in effect for hearing loss.  The Veteran's private examiner concluded the Veteran's tinnitus had its onset in service, but as noted above, the physician based that opinion on the Veteran's reports, and the Veteran has conceded that he is not certain his tinnitus was borne in service.  Thus, the Board finds the private opinion is not highly probative evidence of a link between tinnitus and service.  

Although the appellant might believe that his tinnitus is related to service, the most probative medical evidence outweighs these assertions.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


